In re State of Louisiana;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 494-820; to the Court of Appeal, Fourth Circuit, No. 2011-K-0979.
Granted. Although the Defendant did not make a jury waiver “no later than 45 days prior to trial,” the State did not object and the case proceeded to trial, ending in a mistrial. The ruling of the trial court allowing the Defendant to revoke his irrevocable waiver of a jury trial is therefore reversed, and the case is remanded to the trial court for a bench trial.
JOHNSON and WEIMER, JJ., would grant and docket.